Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1 and 16:

(From claim 1): “a set of wall sections constructed and arranged to exchange vehicle loading with the floor plate”
(From claim 16): “a set of wall sections constructed and arranged to exchange vehicle loading with the floor plate”

The closest prior art is considered to be Carpenter (US Pat No 2,360,397) which discloses a generally similar fire-fighting vehicle with analogous lateral conduits for conveying fluid through the vehicle. However, the prior art does not anticipate nor render obvious the features of the “set of wall sections” as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB M AMICK/Primary Examiner, Art Unit 3747